            Case 5:21-cv-00465-J Document 21 Filed 09/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


(1)    Ian Rupert,                             )
                                               )
       Plaintiff,                              )
                                               )       Case No. 5:21-cv-00465-J
v.                                             )
                                               )
(1)    Credit Control, LLC and                 )
(2)    LVNV FUNDING, LLC,                      )
                                               )
        Defendants.                            )

                                   NOTICE OF SETTLEMENT

       NOW COMES the Plaintiff, Ian Rupert, by and through the undersigned counsel and

hereby informs the court that a settlement of the present matter has been reached against all

defendants and is in the process of finalizing settlement, which Plaintiff anticipates will be

finalized within the next 30 days.

       Plaintiff therefore requests that this honorable Court vacate all dates currently set on

calendar for the present matter.

                                              Respectfully submitted,



                                              /s/ Victor R. Wandres
                                              Victor R. Wandres, OBA #19591
                                              1202 E. 33rd Street
                                              Tulsa, OK 74105
                                              (918) 200-9272

                                              Attorney for Plaintiff
           Case 5:21-cv-00465-J Document 21 Filed 09/03/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on September 03, 2021, I electronically filed the foregoing Notice of

Settlement with the Clerk of the Court by using the CM/ECF System and that a copy of the

foregoing was served via the Court’s ECF filing system.


                                                             /s/ Victor R. Wandres
                                                             Victor R. Wandres
                                                             Attorney for Plaintiff
